Citation Nr: 0433572	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision which denied service 
connection for degenerative arthritis of the right knee.  

In August 2004, a videoconference hearing was conducted 
before the Board.  The transcript from that hearing is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he injured his right knee falling 
down stairs shortly after completing basic training in August 
1953.  He alleges that he has had problems with his right 
knee ever since that injury.

Initially, the Board notes that the National Personnel 
Records Center (NPRC) has reported that most of the veteran's 
service medical records were destroyed in a fire at the 
records center in 1973.  

After reviewing the veteran's claims folder and his 
testimony, the Board concludes that additional development is 
necessary in order to comply with the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There are additional post-service medical records 
available which will be relevant to and helpful in 
adjudicating the veteran's claim, including from the Social 
Security Administration, as well as private and VA medical 
treatment records.                  
 


Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his right knee 
disorder since his discharge from 
military service in March 1955, and he 
should execute necessary records release 
forms.  The Board is particularly 
interested in obtaining the veteran's 
treatment records from his family 
practitioner, J. King, M.D.  The RO 
should attempt to obtain copies of the 
related medical records which have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
attempt to obtain the veteran's treatment 
records from the VA medial center in 
Little Rock, Arkansas, beginning in the 
year 2000.

2.  The RO should also request all 
records, medical and otherwise, used by 
the Social Security Administration in 
their granting the veteran disability 
benefits beginning in or around 1992.

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a right knee disorder.  If the claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




